Citation Nr: 1439059	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991 and from November 2003 to April 2005.  This matter is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran was scheduled for a Board videoconference hearing, but failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he has suffered from bilateral hip pains since returning from service.  A September 2010 primary care treatment record notes that the Veteran has current hip pains, which pain "was likely caused and exacerbated by military training exercises and deployments."  The AOJ denied the claim mainly on the basis on no diagnosed disability, as the VA treatment records document only pain.  As the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, an opinion is warranted as to whether his current symptoms are indicia of an undiagnosed illness manifested by joint symptoms (i.e., hip pains), or are otherwise related to his service).  See 38 C.F.R. § 3.317(b)(5) .  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding treatment records related to his claim on appeal, to include VA treatment records from the Orlando, Florida VA Medical Center and Daytona Beach, Florida Outpatient Clinic dated from March 2014 to the present.

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disability manifested by hip pains.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Indicate whether the Veteran has a chronic disability(ies) manifested by hip pains.

(b)  As to any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service.

The examiner must explain the rationale for all opinions, to include discussion of the September 2010 treatment record noted above.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



